     Case 1:17-cv-00050-SPW-TJC Document 369 Filed 02/17/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

CHARLES M. BUTLER, III, and                       Cause No. CV-17-50-BLG-SPW-TJC
CHOLE BUTLER,

             Plaintiffs,                              ORDER RE PLAINTIFFS'
                                                     OBJECTION TO UNIFIED'S
      vs.                                             FILING OF MOTION FOR
                                                        RECONSIDERATION
UNIFIED LIFE INSURANCE
COMPANY, et al.,

             Defendants



      Before the Court is Plaintiffs' objection (Doc. 367) to Defendants' filing of

an unredacted motion for reconsideration with supporting brief (Docs. 365 &

366). Defendants filed this unredacted motion after the Court granted their

unopposed motion to file the documents under seal. (Doc. 364). Plaintiffs now

object that the unredacted motion was filed prematurely and in violation of

Montana Local Rule 7.3.

      Local Rule 7.3(a) restricts a party's ability to file a motion for

reconsideration without first obtaining leave of the Court to do so. There appears

to have been some confusion regarding the extent of the Court's previous order

granting Defendants' unopposed motion to file under seal. Although the Court's
                                          I




order was perhaps less than clear, it was the Court's understanding that


                                              1
Case 1:17-cv-00050-SPW-TJC Document 369 Filed 02/17/21 Page 2 of 2
